Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent which denied petitioner’s request for parole.
On January 10, 1996, petitioner, a prison inmate, appeared before respondent seeking parole release. Following a hearing, petitioner’s application was denied, prompting him to commence this CPLR article 78 proceeding challenging the determination. The Attorney-General has advised this Court by letter, however, that petitioner has been granted conditional release and was released to parole supervision on November 26, 1997. In view of this, petitioner’s challenge to respondent’s determination is now moot (see, Matter of Hamm v Regan, 34 NY2d 992, 993; Matter of Huse v New York State Bd. of Parole, 233 AD2d 645; Matter of D’Angelo v Hammock, 92 AD2d 703).
Cardona, P. J., Crew III, White, Spain and Carpinello, JJ., concur.
Adjudged that the petition is dismissed, as moot, without costs.